Case 1:15-cv-00633-FPG Document 53-2 Filed 10/09/18 Page 1 of 3




            EXHIBIT A
                    Case 1:15-cv-00633-FPG Document 53-2 Filed 10/09/18 Page 2 of 3
                                                                                                                         WORLDWIDE: UNITED
                                                                                                                               STATES

                                                                                    Careers      Contact Us



   Risk Home          Our Solutions          Newsroom             Insights       Customer Success             About Us     Product Sign In



SmartLinx® Person Report
Conduct due diligence – not a scavenger hunt

Imagine if you could simply type in a name and instantly get a report of all people,
businesses, assets, civil/criminal matters and other details connected to that individual. Even
down to professional licenses and neighboring households. That’s the power of LexisNexis
SmartLinx® Person Report. Millions of records are sifted through LexID® linking technology
to reveal a depth of customer insight that would be too onerous to find on your own. Tap into
SmartLinx to reduce fraud, money laundering and regulatory risk.

Benefits


     Investigate potential fraud in new or existing accounts
     Support an account­origination decision
     Satisfy a compliance requirement or process exception records (e.g., Anti­Money Laundering
     to investigate an alert)
     Enable greater operational efficiency by minimizing review time, with more robust data for
     confident decision­making


Features


     Accesses more than 13,000 proprietary and public data sources; including thin­ and no­file
     consumers
     Patented LexID technology links relevant data points to reveal connections
     “Smart” technology filters out irrelevant and redundant information, while detecting nuances to
     the same person (i.e., Suzanne & Suzann; Walter James & James Walter)
     Generates a visual map of all connections for at­a­glance insight

Get it now: For more information about SmartLinx Person Report, call 800.869.0751.


More Information

Sample Report

  SmartLinx® Person Report:
  Reveals a depth of customer insight that to reduce fraud, money laundering and
  regulatory risk
Get it now: For more information about SmartLinx Person Report, call 800.869.0751.


Contact Us
For more information about our solutions call 800.869.0751 or contact us online



     Use of this data is subject to applicable laws, including but not limited to the Driver’s
  Privacy Protection Act (DPPA) and various similar state laws, which may be more
                     Case 1:15-cv-00633-FPG Document 53-2 Filed 10/09/18 Page 3 of 3
    restrictive than the DPPA, govern distribution and use of driver’s license and motor
    vehicle registration records. Driver’s license and motor vehicle registration records
    found on the LexisNexis® services are not to be used to determine a consumer’s
    eligibility for credit or insurance for personal, family or household purposes;
    employment or a government license or benefits. The LexisNexis SmartLinx services
    are not provided by “consumer reporting agencies,” as that term is defined in the Fair
    Credit Reporting Act (15 U.S.C. § 1681, et seq.) (“FCRA”) and do not constitute
    “consumer reports,” as that term is defined in the FCRA. Accordingly, the SmartLinx
    service may not be used in whole or in part as a factor in determining eligibility for
    credit, insurance, employment or another purpose in connection with which a consumer
    report may be used under the FCRA. Due to the nature of the origin of public record
    information, the public records and commercially available data sources used in reports
    may contain errors. Source data is sometimes reported or entered inaccurately,
    processed poorly or incorrectly, and is generally not free from defect. This product or
    service aggregates and reports data, as provided by the public records and
    commercially available data sources, and is not the source of the data, nor is it a
    comprehensive compilation of the data. Before relying on any data, it should be
    independently verified.




   Industries                                       Capabilities                Communities           About                    Contact
                 Hospitality and Travel             Business Risk               Credit Risk Blog      Speaker's Bureau         Sales
                 Insurance                          Management                  Fraud of the Day      Corporate                Support
                 Receivables Management             Compliance                  Forum                 Responsibility           Feedback
                 Retail                             Credit Risk                 HPCC Systems          Leadership
                 Utilities                          Management                  Identity              Careers
                                                    Data Management             Management            Product Index
   Communications                                   Fraud                       Insurance Insights
   Financial Services                               Identity
   Gaming
                                                    Investigation
   Government
   Health Care


Site Map Contact Us Fact Act Consumer Access Terms & Conditions Privacy Policy                           LexisNexis.com Legal & Professional
Copyright © 2017 LexisNexis. Cookies are set by this site. To decline them or learn more, visit our Cookies page.
